Citation Nr: 1342570	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  07-31 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran had active service from November 1966 to November 1970.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Acting Veterans Law Judge at the RO in October 2009.  A transcript of the hearing has been associated with the claims file.

In March 2010 the Board remanded the appeal for additional development.  In August 2011 the Board denied the Veteran's claim for increase.  He appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2012 the Court granted the parties' Joint Motion for Remand, vacating the Board's August 2011 decision and returning the matter to the Board for compliance with the joint motion.

In June 2013, the Veteran's claim was remanded pursuant to the directives noted in the November 2012 joint motion.  The case has since been returned to the Board for adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Throughout the period on appeal, the Veteran's duodenal ulcer was not manifested by moderate disability with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, nor with continuous moderate manifestations, anemia, weight loss, or recurrent incapacitating episodes.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a duodenal ulcer have not been met, nor have the criteria for any assignment of separate or increased disability ratings for the disability been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.112, 4.114, Diagnostic Code 7305 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, the Veteran has received notification compliant with 38 C.F.R. 3.159(b) and Dingess/Hartman in regard to all claims adjudicated in this decision.  Indeed, multiple letters (e.g., July 2005, April 2006, March 2010, and June 2013) have been furnished to the Veteran, both before and after the rating decisions addressing this claim.  The claim was most recently readjudicated in Supplemental Statements of the Case issued in September 2013.  In summary, there are no errors of notification warranting additional development and corrective action. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the RO obtained relevant treatment records.  The AMC sent the Veteran a letter in June 2013 regarding any outstanding treatment records related to his duodenal ulcer.  In a response dated that same month, the Veteran indicated that he had no additional evidence to submit.  

In September 2013, the RO scheduled the Veteran for a VA examination regarding his ulcer, but he failed to report.  The evidence of record reflects that the Veteran was informed of this examination, both via telephone and mail.  He has not provided good cause for his failure to report to this examination.  Under 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination that was scheduled in conjunction with a claim for increase without good cause, the claim shall be denied.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence.  However, the record reflects that the Veteran did report for VA examinations previously during this appeal in August 2005 and April 2009.  Therefore, the Board does not believe that the instant case is of the type contemplated by 38 C.F.R. § 3.655, and the Board will evaluate the claim on the evidence of record.  The Board does emphasize, however, that in light of the Veteran's failure to appear for an additional VA examination, the Board concludes that the RO did attempt to develop this case to the extent possible under the circumstances.

Additionally, the elements of the claim on appeal, as well as the types of evidence that would contain pertinent findings, were discussed during the October 2009 Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

It is important to note that if two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's service-connected duodenal ulcer is currently evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7305.  Under Diagnostic Code 7305, a mild duodenal ulcer, with recurring symptoms once or twice yearly warrants a 10 percent rating.  A moderate duodenal ulcer, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations warrants a 20 percent rating.  A moderately severe duodenal ulcer, less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year warrants a 40 percent rating.  A severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent rating.  Id.

Factual Background and Analysis

The Veteran contends that his duodenal ulcer warrants a rating in excess of 10 percent.

By way of background, the Veteran filed his current claim for increase in June 2005.  In October 2005, the RO awarded a 10 percent rating, effective June 2005.  

Nevertheless, the Board must consider whether any additional increased rating may be for assignment for any time during the periods on appeal.  The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was 'factually ascertainable.'  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

Thus, the Board preliminarily considers whether any increase in severity was factually ascertainable within one year prior to the date of the claim.  In this regard, the Board briefly notes that although some of the medical evidence from the year prior to the date of the Veteran's claim refers to the existence of an ulcer, none of that evidence presents adequately detailed discussion of any manifestations of the pathology to make any increase in severity factually ascertainable prior to the June 16, 2005 claim.  Therefore, the Board finds that no increase in the severity of the ulcer pathology during the one year period prior to the claim was factually ascertainable.  There is thus no basis for assignment of any higher disability rating prior to the date of the Veteran's claim.

The Board now turns its attention to the question of whether any rating in excess of 10 percent is warranted for the service-connected ulcer pathology at any time following the date of the claim.

The Veteran underwent a VA examination in connection with this appeal in August 2005.  In pertinent part, the August 2005 VA examination report shows that the Veteran described a 20-year history of peptic ulcer that made it necessary for him to "watch what he eats."  The Veteran took over-the-counter medication featuring Maalox and Tagamet.  The Veteran denied any recent episodes of melena, hematochezia, or tarry black/brown stool.  The Veteran stated that the most limiting factor was "not being able to eat what he desires to eat occasionally and having to take medications for his peptic ulcer disease."  Objective findings upon physical examination did not include any identified abnormalities pertinent to the Veteran's ulcer pathology.  The examiner diagnosed "peptic ulcer disease which since has been treated and healed and appears to be controlled well with over-the-counter medications."  The examiner again noted that the Veteran "denies any recent episodes of melena or hematochezia" and that the Veteran "states his pain is well-controlled with above-mentioned medications...."  The medical examiner further explained that it "appears the patient's limitations secondary to his peptic ulcer disease are minimal and cause no significant impairment in the patient's life and inconvenience."

The Veteran underwent another pertinent VA examination in connection with this appeal in April 2009.  This report discusses the Veteran's history of duodenal ulcer and notes that the Veteran was helped by "[t]aking nexium daily," "denies current indigestion or heartburn" and "[d]enies nausea or vomiting."  The Veteran described having made "dietary modifications to prevent worsening of abdominal pain (eg avoiding fatty or spicy foods.)"  The Veteran's reported current symptoms featured "daily intermittent epigastric abdominal pain."  The Veteran "denies hematochezia, melena or hematemesis."  The Veteran also denied weight loss in the prior 12 months.  He indicated that his symptoms had grown progressively worse in the many years since onset, and was treating the problem with Nexium daily without any side effects.

Physical examination revealed a soft non-distended abdomen with normal active bowel sounds in all four quadrants.  There was mild tenderness in the epigastric area with moderate palpation.  There was no rebound tenderness and no guarding noted.  There was no evidence of anemia on examination.  The medical examiner diagnosed "duodenal ulcer with residual abdominal pain."  The examiner noted one effect of the problem upon the Veteran's usual daily activities, noting "mild" interference with feeding.

The Veteran testified at a Board hearing in October 2009.  At that time he described that his medication routine for ulcer treatment had changed to taking 20 milligrams of omeprazole.  The Veteran explained that the treatment had been changed because his prior treatment routine had unsatisfactory effectiveness, and the new medication proved to be more effective in controlling his symptoms.  The Veteran described that he experiences constant pain, relieved only by taking two of his pills.  The Veteran rated the intensity of the pain as "when it hurts, it hurts about a eight, seven to eight," but when he takes his medication normally "it gets down to uh, just a normal hurt, say about a four."  The Veteran emphasized that the pain is constant, and that "I'm going to stay on the diet and take the pills ... but it still hurts a little bit and then if, like if something happens, it'll just blow up, just all at once."  He testified that the symptoms will flare up "two or three times a week."  He described that his new medication was more effective than his previous medication, but that stress would still cause episodic flair ups of his symptoms.  The Veteran advised that he got some additional relief from over the counter medications such as Maalox and Mylanta; but indicated that this medication never resolves the pain completely.  In response to further questioning, the Veteran expressed that his weight had fluctuated in a range of within five or six pounds during the past few years, and he had not had any problems with anemia.

The Board has reviewed the entirety of the Veteran's VA treatment records.  Significantly, the Board notes that recent VA treatment reports include some references to the Veteran's ulcer symptoms and treatment.  The Board notes that the VA treatment records confirm the Veteran's testimony that he is now prescribed omeprazole (two 20 mg tablets per day).  The Board observes that the VA treatment records repeatedly indicate that the Veteran is being treated for gastroesophageal reflux disease (GERD) that is "stable with PPI."  One August 2009 VA treatment report shows that the Veteran was assessed with a "Hx of peptic ulcer per pt. - currently denies having any GI problems."  At that time, the Veteran denied any weight change, denied any abdominal pain, and denied indigestion.  Significantly, then, this report indicates that in August 2009 the Veteran told a medical provider that he had no significant symptomatology related to the ulcer and did not have abdominal pain or indigestion symptoms.  Another August 2009 VA treatment report shows that the Veteran was asked about his "GI ulcer / GERD" symptoms and reported no melena or hematochezia.  Abdominal examination revealed no pertinent abnormalities with no distension, normal bowel sounds, and softness without tenderness.

A September 2009 VA treatment report shows that the Veteran reported "no abdominal pain, nausea or vomiting," as well as "no melena or hematochezia."  Other VA treatment reports, including dated in September 2009 and October 2009, show that a physical examination of the abdomen revealed that the area was soft, non-tender, non-distended, and with some bowel sounds.  The reports often do not include any reference to an ulcer problem among the lists of active health issues, and the Veteran's GERD is typically characterized as "stable with PPI."

Pursuant to the Joint Motion for Remand, the Board remanded the Veteran's claim in June 2013 to afford him a new VA examination to determine the current severity of his duodenal ulcer.  As noted above, the Veteran failed to appear to this examination and did not provide good cause for his failure to report.  The Board must adjudicate the claim on the basis of the evidence of record.  

VA treatment records received since the joint motion showed the Veteran's history of GERD.  There was no melena or hematochezia, and the Veteran was using 20 mg of proton pump inhibitors twice per day.  The Veteran did not report any additional symptoms.  

Following complete review of the evidence of record, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 10 percent for his service-connected duodenal ulcer.  In other words, the Veteran's symptomatology during the appeal period does not meet the criteria for a higher disability.

A disability rating in excess of 10 percent would only be warranted in this case if the evidence showed a moderate duodenal ulcer, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  The Board finds that the criteria for a 20 percent rating are not met.  The Veteran's testimony at the Board hearing indicated pain typically at a level of 4/10 controlled by medication, with occasional exacerbations of pain up to a level of 7/10 or 8/10.  The VA treatment records from around the same time as his Board hearing show that the Veteran has been followed for GERD, which is medically stable, and that the ulcer has not been consistently considered an active problem.  On the occasions when the ulcer is addressed, treatment reports show that the Veteran has denied any pertinent symptoms or abdominal pain.  The April 2009 VA examination report focused upon this issue on appeal acknowledged the Veteran's description of daily epigastric pain and characterized the resulting impairment as "mild."  The earlier August 2005 VA examination report shows that the Veteran at that time described that his pain was well-controlled with medication, and the examiner explained that it "appears the patient's limitations secondary to his peptic ulcer disease are minimal and cause no significant impairment in the patient's life and inconvenience."  The August 2005 VA examination report further described the ulcer as "healed."  The Board notes that although the Veteran has been medically followed for GERD, most of the medical records addressing his digestive tract health either do not list any active manifestations of an ulcer among his active problems, or characterize mild impairment from residual pain from duodenal ulcer (such as in the April 2009 VA examination report).  No more severe or significant pertinent symptoms or severity have been indicated by the Veteran or otherwise indicated by any other evidence.

Considering all of the information from the documented instances of the Veteran describing his own symptoms, together with the characterization of the ulcer disability in the medical evidence, the Board does not find evidence showing a moderate ulcer with continuous moderate manifestations.  The Board also does not find evidence of  recurring episodes of severe symptoms two or three times a year averaging 10 days in duration.  Additionally, the Board notes that the Veteran has consistently disclaimed anemia, significant weight loss, recurrent incapacitating episodes, or any other symptoms meeting the criteria for assignment of any higher disability rating.  The evidence otherwise provides no basis for assignment of a higher disability rating in this case.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board has considered the Veteran's lay testimony as to the symptoms related to his duodenal ulcer, but finds no provision upon which to assign ratings greater than 10 percent for the Veteran's ulcer.  The Board, therefore, finds the objective medical findings to be of the most probative value, and determinative with the current claim.  See 38 C.F.R. § 3.159(a)(2).  Finally, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time periods and that assignment of additional staged ratings is not for application.  Hart, 21 Vet. App. at 505.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected duodenal ulcer is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's ulcer with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the epigastric and abdominal pain he experiences, as well as his inability to eat what he likes.  The current 10 percent rating under Diagnostic Code 7305 is appropriate and specific to such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that during his 2009 VA examination, the Veteran reported that he is not retired, but unemployed.  He indicated that he is currently seeking employment, and has not contended he is unemployable due to his service-connected duodenal ulcer.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected duodenal ulcer has a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

A disability rating in excess of 10 percent for duodenal ulcer is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


